REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 and dependent claims 2-13, 18 and 23-27 are considered allowable. Independent claim 1 is allowable because the prior art does not disclose  the structure regarding the claimed combination of A garment to be worn by an operator of a stand-on powered drivable machine, an electrically powered element coupled to a portion of the garment configured to heat or cool the operator while wearing the garment; a wire coupled to the electrically powered element having a portion of the wire extending outward from the garment; a plug connected to the wire that plugs into a complementary port on the stand- on powered drivable machine, when the plug is connected with the complementary port, electrical current flows through the wire and towards the electrically powered element; the complementary port being positioned at a height in a range from about 25 inches to about 40 inches above an operator support on the stand-on powered drivable machine to enable the wire to not entangle while connected to the complementary port and the garment is worn while standing on the operator support, the operator support being positioned rearward of a rearmost ground-engaging wheel of the stand-on powered drivable machine, and the operator support is adapted to support the operator in a standing position.
The prior art does not disclose or teach these structures. The closest prior art appears to be PG Pub 2019/0208836 by Demers and PG Pub 2013/0074466 by Zwieg and they do not disclose or teach these elements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILLIAN PIERORAZIO whose telephone number is (571)270-0553.  The examiner can normally be reached on M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/JILLIAN K PIERORAZIO/Primary Examiner, Art Unit 3732